Dismissed and Memorandum Opinion filed October 23, 2003








Dismissed and Memorandum Opinion filed October 23,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00716-CV
____________
 
CONTRACTOR TECHNOLOGY INDUSTRIES, LTD., Appellant
 
V.
 
SBC SOUTHWESTERN BELL, Appellee
 

 
On Appeal from the County Civil
Court at Law No. 1
Harris County, Texas
Trial Court Cause No.  789,888
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed May 7, 2003.
On October 14, 2003, appellant filed an agreed motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  Appellant
further requests that we order the trial court to release to appellant=s counsel the cash deposit in lieu of
supersedeas bond in the amount of $7,715.57 deposited
on June 20, 2003.  The motion is granted.




Accordingly, the appeal is ordered dismissed.  We further order the trial court to release
to appellant=s counsel, Murray Joseph Rossini of
Miller & McCarthy, P.C., the funds in the amount of $7,715.57 deposited on
June 20, 2003, in lieu of posting supersedeas bond. 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 23, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.